Exhibit 10.2





 
2016 Salaries, Bonus Targets and Equity Awards
 
Name and Title
2016 Salary
Bonus Target*
Stock Options
Restricted Stock Unit Awards
Performance Restricted Stock Unit Awards#
 
Charles J. Link, Jr., M.D.
$659,900
70%
133,435
46,639
28,053


 
Chairman of the Board and Chief Executive and Scientific Officer
 
 
 
 
 
 
Nicholas N. Vahanian, M.D.
$574,300
50%
84,275
29,456
19,637


 
Director, President and Chief Medical Officer
 
 
 
 
 
 
John B. Henneman, III
$423,600
40%
46,351
16,201
9,819


 
Chief Financial Officer
 
 
 
 
 
 
Carl Langren
$277,500
30%
8,989
3,142
1,122


 
Vice President of Finance
 
 
 
 
 
 
Brian Wiley
$370,700
35%
18,259
6,382
7,013


 
Chief Commercial Officer
 
 
 
 
 
 
 
 
 
 
 
 
*
Bonus Targets listed as percentage of 2016 Base Salary
#
Performance Restricted Stock Unit Awards shall vest on the following schedule:
(i) 50% of the shares underlying such RSU shall vest if the Company’s Phase 3
IMPRESS trial meets a statistically significant positive endpoint, (ii) 25% of
the shares underlying such RSU shall vest if the Company’s NDA for Algenpantucel
is accepted for filing by the FDA and (iii) 25% of the shares underlying such
RSU shall vest if GDC-0919 advances into Phase 2 development and the Company
receives a milestone payment related to such advancement pursuant to the terms
of the License and Collaboration Agreement dated October 16, 2014 by and among
the Company, NewLink Global, Genentech, Inc. and F. Hoffmann-LaRoche Ltd., as
the same may be amended from time to time





